Citation Nr: 0328978	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-12 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.

2.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(the RO).  

Procedural history

The veteran served on active duty from March 1971 to December 
1973.  Service in Vietnam is indicated by the evidence of 
record. 

In February 1991, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
and hearing loss.  In a July 1991 rating decision, the RO 
denied both issues.  The veteran disagreed with the July 1991 
denial of service connection for a psychiatric disorder, and 
he perfected the appeal with the timely submission of his 
substantive appeal (VA Form 9) in January 1992.  There is no 
indication that the appeal as to the matter of the veteran's 
entitlement to service connection for a psychiatric 
disability was ever forwarded to the Board for adjudication.

In May 2001, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The veteran also 
claimed entitlement to service connection for a psychiatric 
disorder other than PTSD and requested that his previously 
denied claim of entitlement to service connection for hearing 
loss be reopened.  In a December 2001 rating decision, the RO 
granted service connection for PTSD and awarded the veteran a 
10 percent disability rating.  The RO denied the more general 
psychiatric claim and declined to reopen the hearing loss 
claim.  The veteran disagreed with the December 2001 rating 
decision.  He perfected his appeal of the PTSD and hearing 
loss issues with the timely submission of his substantive 
appeal in September 2002.  




FINDINGS OF FACT

1.  In an unappealed July 1991 rating decision, the RO denied 
service connection for hearing loss. 

2.  The evidence associated with the claim file subsequent to 
the RO's July 1991 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  Competent medical evidence does not reveal that a 
psychiatric disorder other than PTSD is causally related to 
an incident of the veteran's military service.

4.  The veteran's PTSD is manifested by frequent occurrence 
of such symptoms as anxiety and hypervigilance, 
suspiciousness, chronic sleep impairment, and memory loss, 
productive of mild disability.


CONCLUSIONS OF LAW

1.  The RO's July 1991 decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104 (2003), 20.1103 (2002).

2.  Since the July 1991 decision, new and material evidence 
has not been received, and so the veteran's claim of 
entitlement to service connection for hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 
3.156 (2001).

3.  A psychiatric disorder other than PTSD was not incurred 
as a result of the veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

4.  The criteria for a higher disability rating for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.  He is also seeking 
entitlement to service connection for a psychiatric disorder 
other than PTSD and he is also seeking to reopen a previously 
denied claim of entitlement to service connection for hearing 
loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)] (2003).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  With respect to 
the psychiatric claims, the provisions of the VCAA and the 
implementing regulations are, accordingly, applicable.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The standard of review with respect to the issue involving 
the veteran's claim to reopen a previously denied claim will 
be addressed below.  The standard of review with respect to 
the two psychiatric claims is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  This applies to 
claims to reopen.  Id.

The Board observes that the veteran was notified by the July 
1991 and December 2001 rating decisions, by the December 1991 
and September 2002 statements of the case (SOCs), and by the 
April 1992 supplemental statement of the case (SSOC) of the 
pertinent law and regulations and of the need to submit 
additional evidence on his claims.

More significantly, the veteran was informed by means of an 
attachment to the September 2002 SOC as to what evidence he 
was required to provide and what evidence VA would attempt to 
obtain on his behalf.  That document explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that, even though the attachment 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has now expired. 

The Board concludes that the VCAA notification sent to the 
veteran in September 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  

In PVA, the Federal Circuit was concerned with the "premature 
denial" of a claim before the one-year period for submitting 
evidence had expired.  In other words, the Federal Circuit 
wanted to ensure that a claimant had sufficient time to 
submit evidence before an adjudication was made.  In this 
case, the notice sent to the veteran expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
In the passage of that one year period, the veteran has not 
identified any additional evidence, but in fact stated in his 
substantive appeal that he had no other medical records to 
present.  It therefore appears quite pointless to require the 
veteran and VA to wait still longer for an adjudicating of  
this appeal when it is clear that no additional evidence is 
forthcoming.

No additional evidence appears to be forthcoming more than a 
year after he was furnished the formal VCAA-notice in 
September 2002.  Since this claimant has, as a matter of 
fact, been provided at least one year to submit evidence 
after the VCAA notification, and it is clear that he has 
nothing further to submit, the adjudication of his claims by 
the Board will proceed.



Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

With respect to the two claims which do not involve the 
predicate issue of whether new and material evidence has been 
obtained, the statutory duty to assist is as follows.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in May 2001, the veteran identified treatment 
from Northwest Regional Hospital in Georgia, Dr. F.S.S., 
North Alabama Regional Hospital and Mountain View Hospital in 
Alabama, and from the VA Medical Center in Tuscaloosa 
Alabama.  The RO requested the records from Northwest, 
Mountain View, North Alabama and from Dr. F.S.S. in August 
2001.  The RO requested and obtained the veteran's VA medical 
records from Tuscaloosa in August 2001.  Records from 
Northwest Regional Hospital were submitted in August 2001.  
Records from North Alabama Regional Hospital and Mountain 
View Hospital were submitted in September 2001.  The RO 
received no response from Dr. F.S.S.  However, after 
notifying the veteran of this by means of the December 2001 
rating decision, the veteran submitted records from Dr. 
F.S.S. in June 2002.  The veteran was afforded a VA 
examination in October 2001.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

Although not specifically mentioned by the veteran, it 
appears from the record that the veteran is in receipt of 
Social Security disability benefits for his nonservice-
connected schizophrenia.  While these records have not been 
obtained, there is no basis in the record for believing that 
SSA records would be pertinent to or supportive of the 
veteran's PTSD claim, and the veteran does not appear to so 
contend.  See Brock v. Brown, 10 Vet. App. 155, 161 (1997). 
That is, there is no indication of record, and it does not 
appear likely, that the SSA records would delve into the 
matter of the etiology of the veteran's psychiatric 
disability.  Although the  etiology of a disability is 
obviously a crucial element with respect to VA service 
connection cases, it matters little in SSA disability cases.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  Although the veteran requested a Travel 
Board hearing in his January 1992 VA Form 9, he also checked 
a box saying that he did not want a hearing.  The RO asked 
for clarification and the veteran responded in February 1992 
that he did not want to attend a hearing..  The veteran's  
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision.   
1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

However, when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993)

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The version of the law applicable to the veteran's claim, 
38 C.F.R. § 3.156 (2001) has been set forth above.  The Board 
notes that there has been a regulatory change with respect to 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2003).  

The veteran's representative asked in the February 2003 
informal hearing presentation that the veteran's claim be 
remanded to VBA for a determination as to which version of 
the regulations is more favorable to the veteran, in 
compliance with the Court's precedent in Karnas v. Derwinski, 
1 Vet. App. 308 (1991) [holding that when a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so].  However, in this case, 
the new version of the regulation was specifically made 
applicable to claims to reopen that are "received on or 
after August 29, 2001".  See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001).  Because the veteran filed his request to reopen 
the previously denied claim in May 2001, prior to the 
effective date of the new version of the regulations, and 
because the Secretary of VA provided specific guidance on the 
effective date of the new regulation, the Board finds that 
only the prior version of the regulation is available to the 
veteran.  

Analysis

The veteran's claim of entitlement to service connection for 
hearing loss was denied by the RO in an unappealed July 1991 
decision.  As discussed in detail above, before the Board can 
evaluate the merits of a previously denied claim, it must 
first determine whether a claimant has submitted new and 
material evidence with respect to that claim.  See Elkins, 12 
Vet. App. at 218-19.  After reviewing the record, and for 
reasons expressed immediately below, the Board is of the 
opinion that the veteran has not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for hearing loss.  

At the time of the July 1991 rating action, the evidence did 
not show a hearing loss during service or a current hearing 
loss disability.  Service medical records showed the 
following audiometric findings:

Hertz (Hz)	1000	2000	3000	4000 
Right (dB)	10	15	5	5
Left (dB)	10	10	15	15

According to VA regulations, the findings noted at separation 
do not constitute a hearing loss disability.  See 38 C.F.R. 
§ 3.385.  [The Board observes in passing that the regulation 
is unchanged from 1991 to the present.]  Moreover, there was 
no post-service medical evidence which was indicative of 
hearing loss.  In addition, there was no medical nexus 
evidence supportive of the veteran's claim. 

The only medical evidence submitted after the July 1991 
denial which arguably pertains to hearing loss consists of a 
notation in the October 2001 psychiatric examination of an 
Axis III diagnosis of impaired hearing.  However, there is no 
indication from the examination report that the veteran's 
hearing was tested in conjunction with that finding or that 
the issue was even discussed.  

Because the record contains no evaluation of the veteran's 
hearing since he left the service, and as the hearing 
examination findings at separation do not show a hearing loss 
disability for VA rating purposes, the Board must presume 
that the Axis III diagnosis is based solely on the veteran's 
statements and not on a medical evaluation.  As such, the 
Board finds that it is not new and material.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The principal evidence submitted after the July 1991 denial 
consists of the veteran's statements.  However, the veteran 
does not appear to be qualified to render an opinion as to a 
hearing disorder.  While the veteran's records show that he 
was trained as a medical corpsman, his specialty was social 
work and psychology, with a civilian equivalent occupation of 
caseworker.  There is no indication that he has any training 
with respect to hearing evaluation and he does not so 
contend.

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Therefore the veteran's statements with respect to a 
diagnosis of hearing loss and his opinion as to the etiology 
of his symptoms are not considered competent.  
See Espiritu, 2 Vet. App. at 494-5.  They do not provide a 
basis on which to reopen a claim for service connection.  See 
Moray, 5 Vet. App. at 211; Routen, 10 Vet. App. at 186.

In conclusion, for the reasons stated above, the Board finds 
that none of the evidence submitted subsequent to the July 
1991 denial of the veteran's claim of entitlement to service 
connection for hearing loss is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
There still is no competent or probative evidence of in-
service disease or injury, current hearing loss disability, 
or a connection between the two.  Accordingly, new and 
material evidence has not been obtained and the claim of 
entitlement to service connection for hearing loss is not 
reopened.

As alluded to above in connection with the Board's discussion 
of the VCAA, if a claim is not reopened there is no duty to 
assist the veteran in the development of his claim.  This 
decision should serve to inform the veteran of the kinds of 
evidence it would take to reopen his claim.  At the very 
least, there should be competent medical evidence of current 
hearing loss, as well as a medical opinion which relates such 
to the veteran's service.  See Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

The veteran is seeking service connection for schizophrenia.  
Essentially he contends that he suffered the onset of 
psychiatric symptoms as a result of service.

As noted above, the veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD has 
been on appeal since 1992 and had not been acted upon.  Not 
recognizing this, the RO has more recently adjudicated the 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD as a request to reopen the 
previously denied 1991 claim.  However, because the veteran 
perfected an appeal of that claim in 1992, the Board need not 
address as a predicate issue the matter of whether new and 
material evidence has been submitted and will adjudicate the 
claim on the merits.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice and opportunity to 
respond, and, if not, whether he has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the 
Board must initially determine whether it may address the 
veteran's claim on the merits in light of the December 2001 
RO denial based on new and material evidence.  

The RO addressed the merits of the veteran's claim in its 
July 1991 decision.  In conjunction with the July 1991 
decision and in the intervening period, the veteran has been 
given ample notice of the law and regulations governing an 
adjudication of the merits of his claim, and he has been 
afforded the opportunity to submit additional evidence.  
Moreover, the evidence submitted since the July 1991 decision 
has been considered and addressed by the RO in the December 
2001 rating decision and in the September 2002 SOC, in 
compliance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding to address his claim 
on the merits.

Pertinent Law and Regulations 

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.  It should be noted that the presumption with 
respect to chronic diseases, 38 C.F.R. §§ 3.307, 3.309, is 
applicable to psychoses. 

Combat veterans

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board notes initially that the first element is not at 
issue.  The veteran has been diagnosed with schizophrenia in 
numerous psychiatric evaluations dating back to November 
1981.  Accordingly, a current psychiatric diagnosis other 
than PTSD is established.  

With respect to Hickson element (2), in-service disease or 
injury, the Board notes that there is no reference to a 
psychiatric disorder in service.  The service separation 
examination shows normal psychiatric findings, and the first 
notation in the record of a diagnosis of schizophrenia does 
not appear until 1981, approximately eight years after the 
veteran left military service in December 1973.  Thus, there 
is no evidence of disease during service or within the one 
year presumptive period after service.  

With respect to in-service injury, the veteran contended in 
his June 1991 claim that his psychiatric disorder resulted 
from the concussion of a rocket, which supposedly exploded in 
close proximity to him.  Alternatively, he contended in a 
February1992 statement that he attended a concert in the 
summer of 1972 and accidentally drank water laced with LSD.  
His story continues that when he returned to base, he 
requested and was given Valium(r) to combat the effects of the 
LSD, which he then mixed with alcohol, and this, according to 
the veteran, resulted in his current mental state.  

The Board notes initially that, while the veteran's service 
records show that he served in Vietnam during the Vietnam 
War, and while the post-service treatment records frequently 
refer to the veteran as having served in combat, the 
objective evidence of record does not indicate that he 
engaged in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  

The veteran's own statements concerning his participation in 
combat are contradictory.  It appears he told various health 
care providers that he served in combat.  However, in a 
November 1996 treatment record, the veteran reported that he 
did not see combat.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The Board notes that the mere presence in a combat zone does 
not per se show that a particular veteran was involved in 
combat with the enemy, i.e. "that the veteran personally 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCPREC 12-99 (October 18, 1999).  
The veteran's records show that his military specialty was 
social work and psychology, with a civilian equivalent 
occupation of caseworker.  There is no indication that the 
veteran was a combat medic.  His records do not show evidence 
of receipt of decorations or injuries indicative of combat 
participation.  Boiled down, the sole evidence of the 
veteran's participation in combat are his statements, which 
are not only contradicted by the objective evidence of record 
but are contradicted by his own statements.  

In addition, there is no medical evidence in the service 
medical records that the veteran sought treatment for the 
effects of a rocket explosion in service.  The Board observes 
that the RO apparently accepted this account as the veteran's 
stressor event in its grant of service connection for PTSD.  
However, there does not appear to be any evidence to support 
this account. 

The October 2001 VA examiner essentially repeated the 
veteran's account in his examination report; however, this 
appears to be simply a recitation of the veteran's statements 
and as such the Board accords it little weight of probative 
value.  See Godfrey, 8 Vet. App. at 121 [a medical opinion 
that is based on the veteran's recitation of medical history, 
and unsupported by clinical findings, is not probative].

The Board finds that a preponderance of the evidence is 
against the veteran's claim as to the question of his 
participation in combat. Accordingly, the combat presumption 
is inapplicable and the veteran's uncorroborated statements 
as to what occurred in service are not conclusive.  

With respect to the veteran's description of the onset of his 
psychiatric disorder as a result of use of LSD, valium and 
alcohol in service, the Board notes that there is no 
objective, verifiable evidence of this purported incident.  
In particular, the service medical records do not refer to 
this, and there is no reference to a prescription for Valium.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

The Board observes in passing that even if the veteran's 
account were to be conceded, VA regulations stated that no 
compensation shall be paid if a disability is the result of a 
veteran's own willful misconduct, including the abuse of 
alcohol and drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2003); see also VAOPGPREC 2-97.  

In short, for the reasons stated above, Hickson element (2), 
in service disease or injury, has not been met, and the 
veteran's claim fails on that basis.

With respect to the third Hickson element, medical nexus, the 
Board finds that the objective medical evidence does not 
establish a relationship between the veteran's current 
schizophrenia and his military service.  While medical 
examiners have discussed the possibility that the veteran's 
symptoms were related to service, or extended back to 
service, no competent medical opinion finding such a 
relationship appears in the record.  

A June 1983 psychiatric examination report by Dr. G.M. states 
that the veteran was hospitalized in 1981 at Northwest 
Georgia Regional Hospital, and "they feel that his illness 
may be related to the war".  Dr. G.M. himself did not 
express an opinion on such a relationship.  Significantly, 
the November 1981 hospitalization report from Northwest 
Georgia Regional Hospital does not actually express such an 
opinion.  The examiner simply stated that the veteran was a 
Vietnam veteran and his mind went back to that time.  

The Board has also considered the veteran's own statements 
with respect to medical nexus.  The Board is cognizant that 
the veteran has at least some training in social work and 
psychology.  However, there is no indication that he has 
actually engaged in such occupations for many years or is in 
any way qualified to render opinions on matters requiring 
specialized training, such as etiology of mental illness.  
See Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments]; see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) [claimant's wife, though medically trained as a nurse, 
had no special knowledge regarding cardiology and did not 
participate in treatment, so that her opinion regarding 
etiology of his disability was not probative medical 
evidence]. The Board thus places little weight of probative 
value on the nexus opinion of the veteran, in light of his 
extremely limited qualifications.

Moreover, the Board must also consider the veteran's interest 
in making these statements and the significant conflicting 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999) 
[same applies to medical opinions].  As stated above, there 
is no contemporaneous documentary evidence to support his 
current statements to the effect that his psychiatric 
difficulties began or are due to his military service.  As 
noted above, psychiatric findings at separation were normal 
and no psychiatric diagnosis appears until 1981.  In a 
February 1991 hospitalization report, the veteran reported 
that his first psychotic episode occurred in approximately 
1980.  Thus, the veteran's opinion conflicts with the 
objective and contemporaneous medical evidence of record.  
For the reasons already discussed, the Board favors the 
objective and contemporaneous medical evidence over the 
veteran's contentions.  

A November 1996 social work assessment contains a statement 
of the veteran's mother that the veteran returned from 
Vietnam a different person.  However, this document contains 
no medical attribution of the veteran's schizophrenia to 
service.  Moreover, there is a more readily identifiable 
explanation for the alleged changed in behavior.  As 
indicated elsewhere in this decision, service connection has 
been granted for PTSD due to the veteran's Vietnam 
experiences.

In summary, for the reasons stated above , the Board finds 
that the third Hickson element is not satisfied.  The 
veteran's claim of entitlement to service connection for a 
psychiatric disability other than PTSD fails on that basis 
also.
 
Because two of the three elements required for service 
connection have been satisfied, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder other than PTSD.  The claim is therefore denied.

3.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 10 percent disabling.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).


Specific schedular criteria

The provisions of Diagnostic Code 9411 read as follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 (2003) [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  He essentially contends that the PTSD is more 
severe than is contemplated by the currently assigned rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with schizophrenia and a passive aggressive 
personality disorder.  Those disorders are not service-
connected: the matter of the veteran's entitlement to service 
connection for schizophrenia has been discussed at length 
immediately above, and governing regulations provide that 
personality disorders are not diseases within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2003); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  However, symptoms of 
other, non service connected psychiatric disabilities may not 
be considered in evaluating the veteran's PTSD where they can 
be so distinguished.

In this case, there is considerable evidence of serious 
psychiatric symptomatology from 1981 until 2000, to include 
paranoid behavior, delusions, hallucinations and combative 
behavior.  Significantly, these symptomatology has been 
consistently attributed to the veteran's schizophrenia and 
personality disorder, not PTSD.  
It does not appear that the veteran had a confirmed diagnosis 
of, or received treatment for, PTSD prior to an October 2001 
VA examination, although the existence of PTSD was 
considered, and evidently rejected, in prior psychiatric 
evaluations.  The October 2001 VA examiner reviewed the 
veteran's medical history and stated that there had been no 
prior treatment for PTSD.  The veteran's prior symptomatology 
was obviously apparent to the examiner.  

Based on the entire record, in particular the veteran's 
documented medical history, the Board has concluded that 
symptomatology during the period 1981-2000 has been clearly 
ascribed by competent medical professionals to non service-
connected schizophrenia and personality disorder, not PTSD.  
Thus, the Board will not include any such symptomatology in 
evaluating the veteran's recently diagnosed PTSD.  See 
38 C.F.R. § 4.1 (2003); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995) and Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991) [a request for an increased rating must 
be viewed in light of the entire relevant medical history].
 
Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411 [PTSD] (2003).  Although 
Diagnostic Code 9411 pertains specifically to PTSD, with the 
exception of eating disorders, all mental disorders including 
PTSD are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code 
would not produce a different result.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board has concluded that the 
veteran's service-connected PTSD symptomatology more nearly 
approximates that which allows for the assignment of a 30 
percent disability rating.  See 38 C.F.R. § 4.7 (2003).
Although many of the symptoms that have been medically 
attributed to the veteran's PTSD are no more than mild in 
degree, the frequency of the symptomatology which has been 
medically associated with his PTSD suggests that his symptoms 
are worse than is reflected by the current 10 percent rating.  
It is thus the judgment of the Board that application of the 
schedular criteria to the veteran's symptoms more 
appropriately warrants a 30 percent rating; further the 
evidence does not reflect such social or industrial 
impairment so as to warrant a 50 percent or higher rating.  

The Board's decision to assign a 30 percent disability rating 
is based on evidence demonstrating certain occupational and 
social impairment attributable to PTSD, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due primarily to the 
veteran's social impairment and the frequent occurrence of 
such symptoms as anxiety and hypervigilance, suspiciousness, 
chronic sleep impairment and mild memory loss. 

Although there are of record varying GAF scores, only one 
such score has been rendered with the specific intent of 
including the veteran's PTSD symptoms and excluding non PTSD 
symptoms.  The October 2001 examiner assigned a GAF score 
related to PTSD symptomatology of 65.  As discussed above, 
that score reflects some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

Even though the veteran's PTSD symptoms have been described 
as mild, the Board notes the frequent occurrence of such 
symptoms as described by the October 2001 VA examiner.  The 
frequency of such symptoms appears to be more serious than 
the "transient" symptoms contemplated by the 10 percent 
level, and more closely approximates symptomatology 
contemplated by the 30 percent disability rating, i.e., 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  

The Board therefore believes that although these is some 
question as to whether the veteran's PTSD symptoms are more 
than mild, after having carefully considered the matter the 
Board believes that a 30 percent rating I more nearly 
approximated. 
 See 38 C.F.R. § 4.7 (2003).

The evidence does not support a conclusion that the veteran 
has symptoms which overall approximate occupational and 
social impairment with reduced reliability and productivity, 
which would warrant the assignment of a 50 percent disability 
rating.  The evidence does not show such symptoms as 
flattened affect or disturbances of motivation and mood.  As 
found in October 2001, the veteran showed no assaultiveness, 
homicidal or suicidal attempts, thoughts, ideation, plan or 
intent.  The veteran's mood was described as pleasant.  His 
impulse control was within normal limits.  

While there is evidence of threatening, combative, psychotic 
and delusional behavior resulting in hospitalization in 
December 1981, May 1983, July 1984, July 1987, November 1996, 
April 2000, October 2000 and March 2001, as stated above, 
this was attributed to schizophrenia, not to PTSD.  The 
October 2001 examination report, which specifically addressed 
the veteran's PTSD symptomatology, did not describe such 
symptoms. 

The evidence does not show such symptoms as are consistent 
with circumstantial, circumlocutory, or stereotyped speech.  
In October 2001, the veteran's speech was normal.  The 
evidence is not consistent with impaired abstract thinking, 
difficulty in understanding complex commands, or impaired 
judgment.  In October 2001, the veteran's thought process and 
thought content were within normal limits and he denied 
delusions and hallucinations.

The evidence is also not consistent with impairment of both 
short and long-term memory.  While the October 2001 examiner 
found that the veteran's short-term memory was impaired, his 
long-term memory was described as intact.  

The evidence is not consistent with panic attacks more than 
once a week.  The veteran has not described panic attacks per 
se.  In October 2001, he described only some hypervigilance.  
He stated that he awakes at the slightest noise, usually 
several times per night.  He also avoids fireworks.

The Board additionally notes that its inquiry is not strictly 
limited to the criteria found in the VA rating schedule.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria 
set forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating].  However, 
the Board has identified no symptomatology or other aspect of 
the veteran's service-connected PTSD which would enable it to 
conclude that the criteria for a 50 percent or higher rating 
are approximated, and the veteran and his representative have 
pointed to no such pathology.  

With respect to overall social and occupational impairment, 
as discussed above, the veteran suffers from significant 
occupational and social impairment that has been attributed 
to his nonservice-connected schizophrenia.  Such impairment 
has not been medically attributed to his PTSD.  The Board 
additionally notes that while the veteran is unemployed, it 
appears that he became unemployed around the time of his 
initial diagnosis of schizophrenia in the early 1980's, which 
reinforces the notion that his occupational impairment is 
primarily related to his schizophrenia.  

With respect to social impairment, the October 2001 examiner 
noted that the veteran was single (divorced).  The veteran 
was found to have a tendency to isolate himself from others, 
and to avoid crowds.  He recently has less interest in 
hobbies such as sports and weight lifting, and he has 
difficulty with emotional attachments.  However, the veteran 
does apparently maintain relationships with Vietnam buddies.  
He stated that they are the only people he trusts.  While 
such symptoms indicate a certain difficulty in establishing 
effective social relationships, the Board finds it 
particularly persuasive that the October 2001 examiner 
described the veteran's overall occupational and social 
impairment attributable to his PTSD as mild.  

In determining that a 50 percent disability rating for PTSD 
is not warranted, the Board relies on the veteran's own 
statements and on the medical evidence of record.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board may not 
base a decision on its own unsubstantiated medical 
conclusions].  The veteran himself does not appear to endorse 
symptoms of the overall severity required for a 50 percent 
rating.  The Board places even greater great weight on the 
evaluations of the trained psychiatrists who have interviewed 
the veteran.  The veteran's current GAF score based on his 
PTSD symptomatology is 65, which as discussed above is 
generally consistent with mild impairment.  There have been 
assigned no lower GAF scores associated with a diagnosis of 
PTSD.  While lower GAF scores have been assigned, they were 
associated with the diagnosis of schizophrenia.  

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 50 percent or higher rating.  Thus, for reasons 
explained in detail above, while a 30 percent disability 
rating is granted, a rating higher than 30 percent is not 
warranted by the evidence of record .

Fenderson considerations 

A 10 percent disability rating was assigned by the RO 
effective May 25, 2001, the date on which the  RO received 
the veteran's claim of entitlement to service connection for 
PTSD. 

In Fenderson, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
The Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the appeal period.  
Based on the record, the Board finds that a 30 percent 
disability rating was properly assigned for the entire 
period.  There appears to have been no period of time after 
May 25, 2001 in which the veteran's overall level of 
impairment would allow for a 50 percent or higher disability 
rating.    

Extraschedular ratings

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996). Bagwell stands 
for the proposition that the Board may deny extraschedular 
ratings, provided that adequate reasons and bases are 
articulated.  See also VAOPGCPREC 6-96 [finding that the 
Board may deny extraschedular ratings, provided that the RO 
has fully adjudicated the issue and followed appropriate 
appellate procedure]. Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. 3.321(b).

The Board notes that in the September 2002 Statement of the 
Case, the RO provided the veteran with 38 C.F.R. § 3.321(b).  
Although the RO did not specifically address the matter of 
whether an extraschedular evaluation is warranted for the 
veteran's service-connected PTSD, it appears that this was 
considered by the RO. The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

With respect to the question of whether marked interference 
with employment exists due to PTSD, the Board notes as stated 
above that the medical and other evidence of record clearly 
indicates that the veteran does suffer and has in the past 
suffered from considerable industrial impairment which is 
attributable to his non service-connected schizophrenia.  As 
noted above, symptoms which have been ascribed to 
schizophrenia include paranoid behavior, delusions, 
hallucinations and combative behavior.  While the evidence 
also shows some occupational impairment due to PTSD, this 
impairment was described as mild by the October 2001 
examiner.  Such occupational impairment has been considered 
and compensated by the 30 percent rating now assigned.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

With respect to whether the veteran's service-connected PTSD 
has resulted in frequent periods of hospitalization, although 
the veteran has been hospitalized for schizophrenia on 
several occasions he has never been hospitalized for PTSD.  

In addition, there is no evidence of an extraordinary 
clinical picture.  As discussed above, the veteran's PTSD has 
been evaluated as mild.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
Accordingly, an extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 30 percent rating is warranted for 
the veteran's PTSD.  To that extent, the benefit sought on 
appeal is granted.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hearing loss 
is not reopened.

Service connection for a psychiatric disorder other than PTSD 
is denied.

Entitlement to an increased evaluation of 30 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits; a rating higher than 30 
percent is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




